Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
               Exhibit A: Loan Documents Part 2 Page 1 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
               Exhibit A: Loan Documents Part 2 Page 2 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
               Exhibit A: Loan Documents Part 2 Page 3 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
               Exhibit A: Loan Documents Part 2 Page 4 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
               Exhibit A: Loan Documents Part 2 Page 5 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
               Exhibit A: Loan Documents Part 2 Page 6 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
               Exhibit A: Loan Documents Part 2 Page 7 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
               Exhibit A: Loan Documents Part 2 Page 8 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
               Exhibit A: Loan Documents Part 2 Page 9 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 2 Page 10 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 2 Page 11 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 2 Page 12 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 2 Page 13 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 2 Page 14 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 2 Page 15 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 2 Page 16 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 2 Page 17 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 2 Page 18 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 2 Page 19 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 2 Page 20 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 2 Page 21 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 2 Page 22 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 2 Page 23 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 2 Page 24 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 2 Page 25 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 2 Page 26 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 2 Page 27 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 2 Page 28 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 2 Page 29 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 2 Page 30 of 31
Case 21-10327-elf Doc 71-3 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 2 Page 31 of 31
